DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizoguchi et al. (2007/0291075).
 
 	Regarding claims 1 and 6, Mizoguchi teaches a liquid ejecting apparatus and maintenance method comprising: 
a liquid ejecting portion (fig. 14, item H1001) configured to perform a printing operation (see fig. 14), the printing operation including ejecting a liquid onto a medium (fig. 1, item 13) from a plurality of nozzles disposed on a nozzle surface (fig. 14) while the liquid ejecting portion reciprocates in a scanning direction (fig. 9, see direction X); 
a liquid receiving portion (fig. 15, item M5010) that receives the liquid discharged from the nozzle ([0156]); 
a wiping mechanism (fig. 15, item M5020) that includes a wiping portion ([0109]) configured to wipe the nozzle surface (see fig. 16); 
a liquid-ejecting-portion moving mechanism (fig. 18, item E0001) configured to move the liquid ejecting portion ([0093]); and 
a control portion (fig. 18, item E0014]) that performs a maintenance operation (see fig. 22), the maintenance operation including:
a discharge operation (fig. 22, S3) of discharging the liquid from the plurality of nozzles to the liquid receiving portion ([0156]);
a discharge stop operation of stopping the discharge operation ([0156], note that the operation necessarily stops);
an acceleration operation (fig. 22, acceleration portion of stirring operation S2) of moving the liquid ejecting portion at an acceleration larger than any acceleration when the liquid ejecting portion moves from a stationary state toward the medium during the printing operation ([0155], [0184], note that the acceleration and deceleration are greater in magnitude during the stirring operation than during normal printing. Note further that the amendment to “any” does not narrow the scope of the claim from its previous form in that any acceleration during the acceleration operation simply has to be greater than any acceleration during a printing operation);
a stop operation (fig. 22, deceleration portion of stirring operation S2) of stopping the liquid ejecting portion at a deceleration larger than any deceleration when the liquid ejecting portion stops from a constant speed state during the printing operation ([0155], [0184], note that the acceleration and deceleration are greater in magnitude during the stirring operation than during normal printing. Note further that the amendment to “any” does not narrow the scope of the claim from its previous form in that any acceleration during the deceleration  operation simply has to be greater than any deceleration during a printing operation); and
a wiping operation of wiping the nozzle surface by the wiping portion (fig. 22, S10).
Note that, according to MPEP 2114, an apparatus claim covers what a device is, not what a device does. Further, the manner of operating a device does not distinguish the device from the prior art. Here, the prior art teaches all claimed structural elements of the claimed invention while the apparatus according to claim 1 includes functional limitations that do not distinguish the claimed invention from the prior art. 
 	Regarding claims 2 and 7, Mizoguchi teaches the liquid ejecting apparatus and maintenance method according to claims 1 and 6, respectively, wherein the control portion stops the liquid ejecting portion at a position at which the wiping portion and the nozzle surface are not in contact with each other, after the acceleration operation ([0184], Note that the liquid ejecting portion moves back and forth in increments of 120 mm without contacting anything).

Regarding claim 4, Mizoguchi teaches the liquid ejecting apparatus according to claim 1, further comprising: a waste liquid pan provided vertically below a moving region in which the liquid ejecting portion moves by the acceleration operation, and configured to receive the liquid dropped from the liquid ejecting portion (Mizoguchi, see fig. 15, Note that the portion underneath the wiper and caps that holds the wiper and caps is being taken to read on the claimed pan).
 	Regarding claims 8 and 9, Mizoguchi teaches the liquid ejecting apparatus and maintenance method according to claims 1 and 6, respectively, wherein an acceleration in the acceleration operation is larger than an acceleration when the liquid ejecting portion ejects the liquid from the nozzle onto a medium while moving ([0155], [0184], note that the acceleration and deceleration are greater in magnitude during the stirring operation than during normal printing. Note further that “an acceleration” during movement while printing can be any acceleration, including zero at constant velocity or even negative acceleration during slow down).

Regarding claims 14 and 15, Mizoguchi’s stirring operation meets the limitation ([0155], [0184]).

Regarding claims 15 and 17, see Mizoguchi’s maintenance station at Figure 15 and [0184]. Note that the carriage moves 120 mm during a stir operation, and thus it is likely, even after the carriage moves from the preliminary ejection position above caps M5010 to the decelerated stop position of the stir operation, that the carriage still faces wipers M5020B. That is, the width of the maintenance station is probably in the range of 120 mm, and thus the stir operation would seem to jostle the carriage while being above the maintenance station, including the wipers, without ever not overlapping the wipers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi in view of Suzuki et al. (2017/0080714).
 	Regarding claim 3, Mizoguchi teaches the liquid ejecting apparatus according to claim 1. Mizoguchi does not teach a band-like member. Suzuki teaches wherein the wiping mechanism includes a band-like member (Suzuki, fig. 6, item 51) that has a width equal to or larger than a width of the nozzle surface (Suzuki, see fig. 10), a pressing portion (Suzuki, fig. 6, item 74) that brings the band-like member into contact with the nozzle surface in order to wipe the nozzle surface (Suzuki, see fig. 9), and a pull-out portion (Suzuki, fig. 6, item 73, note that winding shaft is driven to pull the band-like member off of the feed shaft 72 to face the nozzle surface) that is formed by pulling out the band-like member to face the nozzle surface in a non-contact manner, the wiping mechanism is configured to wipe the nozzle surface of the liquid ejecting portion located in a wiping region (Suzuki, see fig. 10), and the control portion moves the liquid ejecting portion in a stopped state to the wiping region in the acceleration operation (Suzuki, see figs. 2, 6, 10), and stops the liquid ejecting portion at a position at which the nozzle surface faces the pull-out portion (Suzuki, see figs. 2, 6, 10). It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the maintenance station disclosed by Suzuki for that disclosed by Mizoguchi because doing so would amount to substituting one known maintenance assembly for another to obtain predictable results.  	Regarding claim 5, Mizoguchi does not teaches the liquid ejecting apparatus according to claim 4. Mizoguchi does not teach wherein the wiping mechanism includes a holding portion. Suzuki teaches a holding portion (Suzuki, fig. 2, item 53) that holds the wiping portion, and a base portion (Suzuki, fig. 2, item 54) that holds the holding portion to be movable in a wiping direction (Suzuki, fig. 2, direction Y), and a through-hole (Suzuki, fig. 2, hole between shafts 54) is provided in the base portion at a position that is vertically above the waste liquid pan and is vertically below the moving region (Suzuki, see fig. 2, Note that hole between shafts is between the moving region and above the bottom wall of the housing in the vertical direction).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi in view of Komatsu (2011/0181652).

Regarding claims 10 and 12, Mizoguchi teaches the maintenance apparatus and method according to claims 1 and 6. Mizoguchi does not teach a count value. Komatsu teaches wherein an intensity of a cleaning operation is determined in accordance with a counted number of defective printing nozzles so that a cleaning intensity is higher when the number of defective nozzles is higher (Komatsu, see fig. 11, note that when the number of defective nozzles is counted to be more than a predetermined value at S325, a higher-intensity nozzle cleaning is executed at S330 so that a discharge operation and a discharge stop operation are executed according to the count value in sequence a number of times. For a counted number of defective nozzles not exceeding the predetermined number at S325, a lower-intensity cleaning is carried out at S335). It would have been obvious to one of ordinary skill in the art at the time of invention to allow for high and low-intensity cleanings, as disclosed by Komatsu, in the device and method according to Mizoguchi because doing so would allow for tailoring of cleaning operations to the actual amount of cleaning needed.

Regarding claims 11 and 13, Mizoguchi in view of Komatsu teaches the liquid ejecting apparatus an method according to claims 10 and 12, respectively, wherein the predetermined count value is selected such that the discharge operation and the discharge stop operation are performed during a time period in which the discharged liquid has a velocity sufficient to discharge foreign material from the liquid (Mizoguchi, note that a preliminary ejection, whose sole purpose is to discharge foreign material, meets this limitation),
the acceleration operation at least partially apply an inertial force to any liquid adhering to the nozzle surface (Mizoguchi, note that moving the carriage in the slightest applies such an inertial force, and thus the stirring operation meets the limitation).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853